DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1, 6-8, 10, 20-21, 25-32, and 35-39 have thus been examined. Claims 1, 6-8, 10, 20-21, 25-32, and 35-38 have been rejected. Claim 39 has been objected to. This Office action is responsive to the amendment filed on October 29, 2020, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10, 20, 27, 32, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (U.S. Patent No. 10,163,074), in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), and further in view of Scott et al (Pub. No. US 2010/0070877 A1).

Claims 1, 10, 32, 35, 38 (System)
Claim 20 (Method)
Claim 27 (Computer Program Product)
5-1.	Regarding claims 1, 20, and 27, Wilkerson teaches the claim comprising: memory; and one or more processors coupled to the memory, the one or more processors configured to: analyze one or more communications from a first user to identify an inquiry from the first user as to whether a second user is to perform an activity, by disclosing a processor connected to storage [column 3, lines 31-39] that analyzes personal communications between a user and at least one other person to obtain unmanaged information [column 5, lines 9-19] such as events and activities that are not scheduled in a user’s calendar nor are pending to be scheduled [column 5, lines 37-39]. The personal communication may be an invite received by the user [column 8, lines 11-16]. Thus, an invitation sent by a first user to a second user may be analyzed.
	Wilkerson teaches analyze one or more communications from the second user to infer from at least a first communication of the one or more communications from the second user, which is sent to the first user in response to the inquiry, that the second user has an intent to perform the activity, by disclosing that the personal communications analyzed include sources such as sent and received messages [column 6, lines 53-55]. User behavior may be used to manage the unmanaged information, including decision/conversation outcomes [column 7, lines 43-48] and the user’s responses to invitations from particular individuals [column 10, line 65 to column 11, line 1]. The user may be requested to [column 8, lines 30-41].
	Wilkerson does not expressly teach automatically analyze a calendar of the second user to determine times at which the second user is available to perform the activity; automatically provide a second inquiry to the second user, the second inquiry presenting a plurality of times as possible times at which to perform the activity. Jain discloses scanning a message to identify keywords indicative of a meeting [paragraph 92] and associating event indicators with an identified specific start date and/or time and either a duration or an end date and/or time for the meeting [paragraph 94]. Once the event indicators identified in the message have been associated with event date information, the process may then query a calendar store or another data store available to the communication device to determine whether, according to the data store, the user is available for the time period associated with the event indicator, as defined by the event date information [paragraph 95, lines 1-7]. This may be done for a reply to a message [paragraphs 120-121]. If the time period conflicts with an event already stored in the calendar or other data store, then the user is deemed to be “unavailable” [paragraph 95, lines 7-10]. The availability of the user for the time period associated with the event indicator may be displayed [paragraph 97, figure 5B; paragraph 98, lines 12-16, figure 5C]. Selectable options are provided for further action, such as invoking a calendar application to view the user’s calendar for the relevant date or dates of the identified event [paragraph 98, lines 5-8, 16-19]. A calendar week view including the date associated with time period is displayed [paragraph 113, figure 6E] which presents to the user possible free times available to create the meeting. This would allow a user to more easily locate an available time with which to perform an activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze a calendar of a user to determine available times and present such times to the user for scheduling an activity, as taught by Jain. This would allow a user to more easily locate an available time with which to perform an activity.
[Jain, paragraph 113, figure 6E], Wilkerson-Jain do not expressly teach receiving a response to the second inquiry that indicates selection of a designated time from the plurality of times by the second user. Godfrey discloses automatically populating fields of a calendar event record scheduling interface based on fields in an e-mail message when replying with a meeting request [paragraph 75]. The “invited” field is automatically populated with the recipients of the reply as well as the sender of the reply [paragraph 83]. In response to a receipt of a request to check availability of the invitees, a request for invitee availability is sent to a host computer system in the form of a query for calendar event information that falls within a set of time constraints [paragraph 84]. The host computer system retrieves calendar event information for each of the invitees and common free time periods are determined [paragraph 85]. This includes calendar event information for the sender of the reply since the sender is one of the invitees [paragraph 83, lines 11-15]. The availability information in the form of a list of common free time periods is sent to the device of the sender [paragraph 85, last 3 lines] where it is displayed [paragraph 86, lines 1-6, figure 12]. The availability information may take the form of a day view of calendar events of the meeting organizer [paragraph 87, lines 1-5, figure 13]. The user may select one of the time periods in the day view to populate date and time fields of the scheduling interface [paragraph 87, lines 7-18]. This would allow the user to more easily schedule an activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow user selection of a free time period on a calendar to create a calendar event record for the selected free time period, as taught by Godfrey. This would allow the user to more easily schedule an activity.
	Although Wilkerson-Jain-Godfrey disclose providing the ability to schedule events and activities [Wilkerson, column 6, lines 4-19], Wilkerson-Jain-Godfrey do not expressly teach cause the digital personal assistant to automatically schedule the designated time on a visual representation of the calendar of the second user to perform the activity by automatically updating the visual representation of the calendar to include a visual representation of the activity that is configured to indicate that the designated time is scheduled to perform the activity, based at least in part on an inference from at least the first communication that the second user has the intent to perform the activity and further based at least in part on the response to the second inquiry indicating the selection of the designated time from the plurality of times by the second user. Scott discloses automatically creating an electronic event from a message on a user’s calendar [paragraphs 35, 39]. Automatically created events are displayed according to different visible indicia on the user’s calendar [paragraph 41]. This would allow a user to easily see any events that have been created. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to visually represent a created event in a calendar, as taught by Scott. This would allow a user to easily see any events that have been created.

5-2.	Regarding claim 10, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1, wherein the one or more processors are configured to: infer an importance of the activity from at least one of the one or more communications; and perform at least one of the following: automatically reschedule a second activity that is represented on the calendar to accommodate the activity based at least in part on the importance of the activity that is inferred from the at least one of the one or more communications being greater than an importance of the second activity; automatically reduce a duration of the second activity that is represented on the calendar to accommodate the activity based at least in part on the importance of the activity that is inferred from the at least one of the one or more communications being greater than the importance of the second activity; or automatically cancel the second activity to accommodate the activity based at least in part on the importance of the activity that is inferred from the at least one of the one or more communications being greater than the importance of the second activity, by disclosing that inflection in a voice during a conversation can be a factor that determines how to prioritize multiple events, and a conflicting event may be postponed or canceled based on priority [Wilkerson, column 10, lines 40-62].

5-3.	Regarding claim 32, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 10, wherein the one or more processors are configured to: infer the importance of the activity based at least in part on one or more of the following: an amount of time that the first user and at least one of the second users spend together, a number of projects that the first user has with at least one of the second users, an association of at least one of (a) the first user or (b) at least one of the second users with a project to which the activity pertains, an amount of time at least one of (a) the first user or (b) at least one of the second users devotes to subject matter that is to be discussed at the activity, or an extent of knowledge that at least one of (a) the first user or (b) at least one of the second users has regarding subject matter of the activity, by disclosing that the relationship with other people and/or organizations [Wilkerson, column 11, lines 12-19] and frequency of user actions may be used to manage the unmanaged information, such as the frequency of interactions with certain individuals and frequency of communication with others [Wilkerson, column 11, lines 41-48]. 

5-4.	Regarding claim 35, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1, wherein the one or more processors are configured to perform at least one of the following: analyze the one or more communications from the first user using natural language processing to identify the inquiry from the first user as to whether the second user is to perform the activity; or analyze keywords in the one or more communications from the first user to identify the inquiry from the first user as to whether the second user is to perform the activity, by disclosing analyzing personal communications between a user and at least one other person to obtain unmanaged information [Wilkerson, column 5, lines 9-19] such as events and activities that are not scheduled in a user’s calendar nor are pending to be scheduled [Wilkerson, column 5, lines 37-39]. The personal communication may be an invite received by the user [Wilkerson, column 8, lines 11-16]. Once unmanaged personal communication is detected, unmanaged information that requires management by the manager may be identified based on a data dictionary of triggers found in the personal communications [Wilkerson, column 5, lines 49-54]. These triggers include keywords, names, phrases, abbreviations, various permutations of words, various permutations of syntax, numbers, phone numbers, time, acronyms, misspellings of words, and the like [Wilkerson, column 5, lines 59-65]. Thus, keywords in a communication are used to identify unmanaged information that requires management by the manager, such as unscheduled events in a conversation between two users where one user invites another user to an event.

5-5.	Regarding claim 38, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1, wherein the one or more processors are configured to: analyze keywords in at least the first communication of the one or more communications from the second user to infer from at least the first communication that the second user has the intent to perform the activity, by disclosing analyzing personal communications between a user and at least one other person to obtain unmanaged information [Wilkerson, column 5, lines 9-19] such as events and activities that are not scheduled in a user’s calendar nor are pending to be scheduled [Wilkerson, column 5, lines 37-39]. The personal communication may be an invite received by the user [Wilkerson, column 8, lines 11-16]. Once unmanaged personal communication is detected, unmanaged information that requires management by the manager may be identified based on a data dictionary of triggers found in the personal communications [Wilkerson, column 5, lines 49-54]. These triggers include keywords, names, phrases, abbreviations, various permutations of words, various permutations of syntax, numbers, phone numbers, time, acronyms, misspellings of words, and the like [Wilkerson, column 5, lines 59-65]. Thus, keywords in a .

6.	Claims 6-8, 25, and 26 have been rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (U.S. Patent No. 10,163,074), in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), in view of Scott et al (Pub. No. US 2010/0070877 A1), and further in view of Zhao (Pub. No. US 2014/0185417 A1).

6-1.	Regarding claims 6 and 25, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claims 1 and 20 respectively. Wilkerson-Jain-Godfrey-Scott do not expressly teach wherein the one or more processors are configured to: cause the digital personal assistant to automatically configure the visual representation of the calendar of the second user, which is configured for viewing by the second user and not for viewing by one or more other users, to indicate that availability of the second user at the designated time is tentative or booked. Zhao discloses providing permissions that determine whether a first user has access to a second user’s calendar [paragraph 83]. This would allow the user to keep data more private. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide permissions for access to a user’s calendar, as taught by Zhao. This would allow the user to keep data more private.
Wilkerson-Jain-Godfrey-Scott-Zhao cause the digital personal assistant to automatically configure a second visual representation of the calendar of the second user, which is configured for viewing by the one or more other users, to indicate that the availability of the second user at the designated time is free, by disclosing displaying icons in a user’s calendar to indicate times that are free [Zhao, paragraph 78-79; figures 6A,B]. It would have been obvious to one of ordinary skill in the art 

6-2.	Regarding claims 7 and 26, Wilkerson-Jain-Godfrey-Scott-Zhao teach all the limitations of claims 6 and 25 respectively, wherein the one or more processors are configured to cause the digital personal assistant to reconfigure the second visual representation of the calendar of the second user to change an indication of the availability of the second user at the designated time in the second visual representation from free to booked in response to receipt of an acceptance of an invitation to perform the activity at the designated time from the second user and further in response to the digital personal assistant being caused to automatically schedule the designated time on the visual representation of the calendar to perform the activity, by disclosing displaying icons in a user’s calendar to indicate times that are booked [Zhao, paragraph 78-79; figures 6A,B].
 MS# 400228-US-NP (360997.01)  
6-3.	Regarding claim 8, Wilkerson-Jain-Godfrey-Scott-Zhao teach all the limitations of claim 6, wherein the one or more processors are configured to cause the digital personal assistant to reconfigure the visual representation of the calendar of the second user, which is configured for viewing by the second user and not for viewing by the one or more other users, to change an indication of the availability of the second user at the designated time in the visual representation from tentative to booked in response to receipt of an acceptance of an invitation to perform the activity at the designated time from the second user and further in response to the digital personal assistant being caused to automatically schedule the designated time on the visual representation of the calendar to perform the activity, by disclosing that that automatically created events are set [Scott, paragraph 41]. The user may ratify an automatically created provisional calendar event to a real event [Scott, paragraph 42].

7.	Claims 28 and 29 have been rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (U.S. Patent No. 10,163,074), in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), in view of Scott et al (Pub. No. US 2010/0070877 A1), and further in view of Surazski et al (Pub. No. US 2008/0300944).

7-1.	Regarding claim 28, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1, wherein the activity is a meeting, by disclosing that managing and facilitating unmanaged information includes scheduling events and activities [Wilkerson, column 6, lines 4-19].
	Wilkerson-Jain-Godfrey-Scott do not expressly teach wherein the one or more processors are further configured to: determine a topic of the meeting; identify a third user who has an attribute that corresponds to the topic of the meeting; and suggest that the third person be invited to the meeting based at least in part on the third user having the attribute that corresponds to the topic of the meeting. Surazski discloses that when a meeting is scheduled, a keyword in a meeting topic is used to identify entities that are potentially likely to attend the meeting that has a topic or a description that includes the keyword, and  such entities are suggested for inclusion in the meeting [paragraphs 31, 35]. User context arrangement 124 updates associations between keywords and entities based on a history of past attendance [paragraph 33]. User context arrangement also contains an association builder and a strength module that associates meeting attendees with keywords of the meeting and job functions, as well as calculating strength of the associations [paragraph 43]. This would enable a user to more easily determine who to invite to meetings for certain topics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suggest users to invite to a 

7-2.	Regarding claim 29, Wilkerson-Jain-Godfrey-Scott-Surazski teach all the limitations of claim 28, wherein the one or more processors are configured to: review cross-reference information that cross-references attributes of users and topics to determine that the attribute of the third user corresponds to the topic of the meeting based at least in part on the attribute of the third user being among the attributes of the users that are indicated by the cross-reference information to be cross-referenced with the topic of the meeting, by disclosing that user context arrangement 124 updates associations between keywords and entities based on a history of past attendance [Surazski, paragraph 33]. User context arrangement also contains an association builder and a strength module that associates meeting attendees with keywords of the meeting and job functions, as well as calculating strength of the associations [Surazski, paragraph 43].

8.	Claim 30 has been rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (U.S. Patent No. 10,163,074), in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), in view of Scott et al (Pub. No. US 2010/0070877 A1), and further in view of Henriksen et al (Pub. No. US 2014/0108085).

8-1.	Regarding claim 30, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1, wherein the activity is a meeting, by disclosing that managing and facilitating unmanaged information includes scheduling events and activities [Wilkerson, column 6, lines 4-19].
	Wilkerson-Jain-Godfrey-Scott do not expressly teach wherein the one or more processors are further configured to: determine that an amount of information that is to be discussed during the meeting is not capable of being discussed within an amount of time that is allocated for the meeting; and cause the digital personal assistant to automatically schedule a follow-up meeting for discussion of the information that is not discussed during the meeting. Henriksen discloses evaluating whether adequate amount of time has been dedicated to a topic during a meeting and if not, classifying the topic as unaddressed [paragraph 99]. If a meeting has any unaddressed topics, a follow-up meeting may be automatically scheduled to discuss those topics [paragraphs 104, 108]. This would help ensure that all topics within a meeting get covered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically schedule a follow-up meeting for unaddressed topics, as taught by Henriksen. This would help ensure that all topics within a meeting get covered.

9.	Claim 31 has been rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (U.S. Patent No. 10,163,074), in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), in view of Scott et al (Pub. No. US 2010/0070877 A1), and further in view of Dhara (U.S. Patent No. 8,483,375).

9-1.	Regarding claim 31, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1, wherein the activity is a meeting, by disclosing that managing and facilitating unmanaged information includes scheduling events and activities [Wilkerson, column 6, lines 4-19].
Wilkerson-Jain-Godfrey-Scott do not expressly teach wherein the one or more processors are further configured to: infer that a document is relevant to the meeting; and cause the digital personal assistant to attach the document to a calendar entry that represents the meeting based at least in part on an inference that the document is relevant to the meeting. Dhara discloses receiving an invitation for a user to join a conference call, extracting from the invitation a scheduled conference call [column 1, line 62 to column 2, line 11; column 6, lines 1-25]. This would reduce the amount of time in tracking down documents relevant to a meeting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine relevant resources for a meeting and provide such resources when automatically scheduling a meeting for a user, as taught by Dhara. This would reduce the amount of time in tracking down documents relevant to a meeting.

10.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (U.S. Patent No. 10,163,074), in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), in view of Scott et al (Pub. No. US 2010/0070877 A1), and further in view of Horvitz (U.S. Patent No. 6,553,358).

10-1.	Regarding claim 36, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1. Wilkerson-Jain-Godfrfrey-Scott do not expressly teach wherein the one or more processors are configured to: determine that the inquiry from the first user indicates that the first user has the intent to perform the activity based at least in part on a combination of probabilities regarding the intent, which are associated with reference keywords that match keywords in the inquiry, being greater than or equal to a probability threshold. Horvitz discloses determining an action probability of text in a message and making a decision for automatic scheduling based on the probability [column 5, lines 40-51]. The action probability is influenced by the patterns of text in the body of the message, as well as other information, such as organizational information, and patterns of information in the header [column 6, lines 30-34, 46-67]. This includes inferring a user’s intent based on the current program context, a user’s sequence of actions, and choice of words used in a query [column 9, lines 17-39]. One of three options may be selected based on probability thresholds associated with the boundaries among the three options [column 7, lines 17-30]. An action is then performed based on the option selected [column 7, lines 61-62]. This would increase the chance that an appropriate action will be taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether a user has intent to perform an action based on an action probability, as taught by Horvitz. This would increase the chance that an appropriate action will be taken.

11.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (U.S. Patent No. 10,163,074), in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), in view of Scott et al (Pub. No. US 2010/0070877 A1), and further in view of Rao DV (U.S. Patent No. 9,374,327).

11-1.	Regarding claim 37, Wilkerson-Jain-Godfrey-Scott teach all the limitations of claim 1. Wilkerson-Jain-Godfrey-Scott do not expressly teach wherein the one or more processors are configured to: analyze at least the first communication of the one or more communications from the second user using natural language processing to infer from at least the first communication that the second user has the intent to perform the activity. Rao discloses monitoring a conversation between two devices and making recommendations to the users based on the content of the conversation [column 2, lines 6-11]. This includes conversations related to scheduling a meeting [column 4, line 46 to column 5, line 5]. Various natural language parsing techniques can be used to infer meanings of the chat content [column 7, lines 13-16]. This would allow the system to better infer a user’s intent to perform an action. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Allowable Subject Matter
12.	Claim 39 is allowed.

Response to Arguments
13.	The Examiner acknowledges the Applicant’s amendments to claims 1, 6-8, 10, 20-21, and 25-27, the cancellation of claims 11-13 and 33-34, and the addition of claims 35-39.
	Regarding independent claim 1, Applicant alleges that Wilkerson (U.S. Patent No. 10,163,074) in view of Nyamgondalu (Pub. No. US 2009/0063993), and further in view of Scott et al (Pub. No. US 2010/0070877 A1) do not teach or suggest processor(s) configured to “automatically provide a second inquiry to the second user, the second inquiry presenting a plurality of times as possible times at which to perform the activity” and “receive a response to the second inquiry that indicates selection of a designated time from the plurality of times by the second user,” as recited by amended independent claim 1. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Wilkerson, in view of Jain (Pub. No. US 2012/0030194), in view of Godfrey (Pub. No. US 2010/0223089), and further in view of Scott. Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 20 and 27 and thus, Applicant’s arguments are not persuasive for the same reasons.
	Regarding newly added dependent claim 35, Applicant alleges that nothing in Wilkerson teaches or suggests “analyze the one or more communications from the first user using natural language processing to identify the inquiry from the first user as to whether the second user is to perform the [Wilkerson, column 5, lines 9-19] such as events and activities that are not scheduled in a user’s calendar nor are pending to be scheduled [Wilkerson, column 5, lines 37-39]. The personal communication may be an invite received by the user [Wilkerson, column 8, lines 11-16]. Once unmanaged personal communication is detected, unmanaged information that requires management by the manager may be identified based on a data dictionary of triggers found in the personal communications [Wilkerson, column 5, lines 49-54]. These triggers include keywords, names, phrases, abbreviations, various permutations of words, various permutations of syntax, numbers, phone numbers, time, acronyms, misspellings of words, and the like [Wilkerson, column 5, lines 59-65]. Thus, keywords in a communication are used to identify unmanaged information that requires management by the manager, such as unscheduled events in a conversation between two users where one user invites another user to an event.
	Regarding newly added dependent claim 38, Applicant alleges that nothing in Wilkerson teaches or suggests “analyze keywords in at least the first communication of the one or more communications from the second user to infer from at least the first communication that the second user has the intent to perform the activity.” Contrary to Applicant’s argument, Wilkerson discloses analyzing personal communications between a user and at least one other person to obtain unmanaged information [Wilkerson, column 5, lines 9-19] such as events and activities that are not scheduled in a user’s calendar nor are pending to be scheduled [Wilkerson, column 5, lines 37-39]. The personal communication may be an invite received by the user [Wilkerson, column 8, lines 11-16]. Once unmanaged personal communication is detected, unmanaged information that requires management by the manager may be identified based on a data dictionary of triggers found in the personal communications [Wilkerson, column 5, lines 49-54]. These triggers include keywords, names, phrases, abbreviations, various permutations of words, various permutations of syntax, numbers, phone numbers, time, acronyms, misspellings of words, and the like [Wilkerson, column 5, lines 59-65]. Thus, keywords in a communication are used to identify unmanaged information that requires management by the manager, such as unscheduled events in a conversation between two users where one user invites another user to an event.
Applicant states that dependent claims 6-8, 10, 21, 25-26, 28-32, and 35-38 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 20. However, as discussed above, Wilkerson, in view of Jain, in view of Godfrey, and further in view of Scott are considered to teach claims 1 and 20, and consequently, claims 6-8, 10, 21, 25-26, 28-32, and 35-38 are rejected.
	
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALVIN H TAN/Primary Examiner, Art Unit 2178